EXHIBIT 10.123



 THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.



THE IMMUNE RESPONSE CORPORATION
8% CONVERTIBLE SECURED PROMISSORY NOTE



$278,320.18 New York, New York
December 10, 2002



                    FOR the cancellation of $358,868.82 of principal
indebtedness represented by the 8% Secured Promissory Note dated July 30, 2002
(and accrued interest thereon), the undersigned, The Immune Response
Corporation, a Delaware Corporation (the “Issuer”), hereby unconditionally
promises to pay on the Note Maturity Date (as defined in that certain Note
Purchase Agreement, dated November 9, 2001, by and between Kevin Kimberlin
Partners, L.P. (“KKP”) and the Issuer, and as amended by Amendment No. 1, dated
as of February 14, 2002 and Amendment No. 2, dated as of May 3, 2002, each by
and between the Issuer, KKP and Oshkim Limited Partnership (“Oshkim”) and as
further amended by Amendment No. 3, dated as of July 11, 2002, by and between
the Issuer, KKP, Oshkim and The Kimberlin Family 1998 Irrevocable Trust (the
“Note Purchase Agreement”)) to the order of Cheshire Associates LLC (the
“Purchaser”), at the office of the Purchaser located at 535 Madison Avenue, 18th
Floor, New York, New York 10022, or such other address designated by the
Purchaser, in lawful money of the United States of America and in immediately
available funds, the principal amount of (a) $278,320.18 or (b) if less as a
result of any voluntary conversion(s) of this Note in part in accordance with
Section 3.4 of the Note Purchase Agreement, the aggregate unpaid principal
amount of this Note. Subject to Section 3.4 of the Note Purchase Agreement, the
Issuer further agrees to pay interest on the unpaid principal amount outstanding
hereunder from time to time, from the date hereof, in like money, at the rate of
eight (8%) percent per annum, as and at the dates specified in Section 3.3 of
the Note Purchase Agreement.



                    This Note is one of the promissory notes referred to in the
Note Purchase Agreement, and is entitled to the benefits thereof, is secured as
provided therein (and as provided in that certain Intellectual Property Security
Agreement, dated November 9, 2001, by and between the Issuer and KKP, as amended
by Amendment No. 1, dated February 26, 2002, by and between the Issuer, KKP and
Oshkim, and as further amended by Amendment No. 2, dated July 11, 2002, by and
between the Issuer, KKP, Oshkim and the Kimberlin Trust) and is subject to
conversion as set forth therein. In the event of any conflict between the Note
Purchase Agreement and this Note, the terms and provisions of the Note Purchase
Agreement shall govern.



                    Upon the occurrence of any one or more of the Events of
Default specified in the Note Purchase Agreement, all amounts then remaining
unpaid on this Note and all amounts then remaining unpaid on any note issued by
the Issuer to the Purchaser or to any affiliate and/or related party of the
Purchaser shall become, or may be declared to be, immediately due and payable.



                    Subject to the provisions of the legend above, this Note is
freely transferable, in whole or in part, by the Purchaser, and such transferee
shall have the same rights hereunder as the Purchaser. The Issuer may not assign
or delegate any of its obligations under this Note without the prior written
consent of the Purchaser (or its successor, transferee or assignee).



                    All parties now and hereafter liable with respect to this
Note, whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind.



                    Subject to Section 3.3 of the Note Purchase Agreement, the
Issuer agrees to pay all of the Purchaser’s expenses, including reasonable
attorneys’ costs and fees, incurred in collecting sums due under this Note.



                    This Note shall be subject to prepayment only in accordance
with the terms of the Note Purchase Agreement.



                    This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.



  THE IMMUNE RESPONSE CORPORATION



  By:__________________________
      Name:_____________________
      Title: ___________________

 

  2 

 

--------------------------------------------------------------------------------

 